               Case 20-15173-RAM       Doc 30    Filed 05/18/20     Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION


In re:

MIDTOWN CAMPUS PROPERTIES, LLC                                    Chapter 11

         Debtor.                                                  Case No. 1:20bk15173-RAM

                                                 /


            NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that:

               Alberta L. Adams
               MILLS PASKERT DIVERS
               100 North Tampa Street, Suite 3700
               Tampa, Florida 33602
               (813) 229-3500 Telephone
               (813) 229-3502 Facsimile

hereby enters her appearance in this case as counsel for FCCI Insurance Company

(“FCCI”).

         Pursuant to Rules 2002(g) and (i), 4001, 9013, and 9022 of the Federal Rules of

Bankruptcy Procedure, and the Local Rules for this Court, the undersigned hereby

requests that she be added to all mailing lists and matrices in this case and that copies of

all notices, pleadings, judgments, and orders in this case be sent to her.

         This Notice of Appearance and Request for Service is submitted for the limited

purpose of receiving copies of all notices, pleadings, judgments, and orders in this case.

By submitting this Notice of Appearance and Request for Service, FCCI is not consenting
              Case 20-15173-RAM        Doc 30       Filed 05/18/20   Page 2 of 2




or submitting to the jurisdiction of the Bankruptcy Court for any purpose, and FCCI

expressly reserves the right to contest to the jurisdiction of the Bankruptcy Court and/or

to demand a jury trial in any matter or proceeding to which it may be a party.

                                                    MILLS PASKERT DIVERS


                                                    /s/ Alberta L. Adams
                                                    ALBERTA L. ADAMS
                                                    Florida Bar No. 80063
                                                    aadams@mpdlegal.com
                                                    100 North Tampa St., Suite 3700
                                                    Tampa, Florida 33602
                                                    Telephone: (813) 229-3500
                                                    Facsimile: (813) 229-3502
                                                    Attorneys for FCCI Insurance Company



                             CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of May, 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF, which provided

electronic notice to all counsel of record.




                                                    /s/ Alberta L. Adams
                                                           Attorney




                                              -2-
